Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Trundle [US Patent Number 10,274,382 B1], fails to anticipate or render obvious analyzing each household's total power consumption and extracting weighted failure indications of inefficient or malfunctioning HVAC systems, wherein the analyzing is implemented by applying machine learning algorithm; wherein the malfunction indications include at least one of the following: power consumption pattern, trends of increase in power consumption, incompatibility with consumption models or top percentage power consumption; determining the probability of various HVAC conditions of malfunction or inefficiency, according to the said weighted indicators, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 2 is allowed because the closest prior art, Trundle [US Patent Number 10,274,382 B1], fails to anticipate or render obvious applying machine learning algorithms to the said accumulated training group data, to build at least one classification model, thus classifying the households' training group to form classification subgroups; obtaining power consumption data and household profile information pertaining to a general group of monitored households, beyond the household training group; calculating the best fit of every household in the monitored group of households to said classification subgroups; extracting weighted failure indications of inefficient or malfunctioning HVAC systems, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 14 is allowed because the closest prior art, Trundle [US Patent Number 10,274,382 B1], fails to anticipate or render obvious analyze each household's total power consumption and extract weighted failure indications of inefficient or malfunctioning HVAC systems, wherein the analyzing is implemented by applying machine learning algorithm; wherein the malfunction indications include at least one of the following: power consumption pattern, trends of increase in power consumption, incompatibility with consumption models or top percentage power consumption; and a decision module incorporated within the server module, configured to determine the probability of various HVAC conditions of malfunction or inefficiency, according to the said weighted failure indications, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.